DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSIRLINE, WO 2011/060300.
Re claim 1:
TSIRLINE teaches an antenna, comprising:
A power supply point (268) on a substrate (256) [page 11, lines 4-14] [Figure 2A];
A termination resistor (270) on the substrate [Figure 2A];
First and second lines connecting the power supply point and the termination resistor, the first line being on a first surface of the substrate, and the second line being on a second surface of the substrate [Figure 2A], wherein
The first line includes a plurality of loop portions (980, 982) spaced from each other along a longitudinal direction of the substrate [page 14, lines 35-37; page 15, lines 1-10] [Figure 9], and
The second line includes a plurality of relay portions (952) connecting the power supply point (268) to one of the loop portions closest thereto (980), connecting adjacent pairs of loop portions to each other, and connecting the termination resistor (270) and one of the loop portions closest thereto (982) [Figure 2A].
Re claim 12:
TSIRLINE teaches a wireless tag issuing device, comprising:
An antenna including:
A power supply point (268) on a substrate (256) [Figure 2A];
A termination resistor (270) on the substrate [Figure 2A];
First and second lines connecting the power supply point and the termination resistor, the first line being on a first surface of the substrate, and the second line being on a second surface of the substrate [Figure 2A], wherein
The first line includes a plurality of loop portions (980, 982) spaced from each other along a longitudinal direction of the substrate page 14, lines 35-37; page 15, lines 1-10] [Figure 9], and
The second line includes a plurality of relay portions (952) connecting the power supply point (268) to one of the loop portions closest thereto (980), connecting adjacent pairs of loop portions to each other, and connecting the termination resistor (270) and one of the loop portions closest thereto (982) [Figure 2A]; and
A processor configured to cause the antenna to transmit a radio wave for writing information into a wireless tag.
Re claim 13:
TSIRELINE taches the wireless tag issuing device according to claim 12, further comprising:
A conveyance roller configured to convey a label to which the wireless tag is attached along a conveyance direction that crosses the longitudinal direction of the substrate [Figure 1; page 7, lines 29-37; page 8, lines 16-21].
Re claim 15:
TSIRELINE teaches the wireless tag issuing device according to claim 13, further comprising:
A printing head disposed on a downstream side of the antenna in the conveyance direction and configured to print an image on the label [page 7, lines 29-37; page 8, lines 1-33].
Re claims 2 and 16:
TSIRELINE teaches the antenna and wireless tag issuing device according to claims 1 and 12, wherein each loop portion includes:
A first part extending along the longitudinal direction [Figure 2A and 9],
A second part connected to the first part and extending along a width direction crossing the longitudinal direction [Figure 2A and 9],
A third part connected to the second part and extending along the longitudinal direction [Figure 2A and 9], and a 
Fourth part connected to the third part extending along the width direction toward the first part [Figure 2A and 9]. 
Re claims 3 and 17:
TSIRELINE teaches the antenna and wireless tag issuing device according to claims 2 and 16, wherein an end of the fourth part of one of the loop portions is connected to one of the relay portions [Figures 2A and 9].
Re claims 4 and 18:
TSIRELINE teaches the antenna and wireless tag issuing device according to claims 3 and 17, wherein an end of the first part of said one of the loop portions is connected to one of the relay portions directly connected to the power supply point [Figures 2A and 9].
Re claims 5 and 19:
TSIRELINE teaches the antenna and wireless tag issuing device according to claims 2 and 17, wherein an end of the fourth part of one of the loop portions is connected to one of the relay portions directly connected to the termination resistor [Figures 2A and 9].
Re claims 6 and 20:
TSIRELINE teaches the antenna and wireless tag issuing device according to claims 1 and 12, wherein the power supply point and the termination resistor are on the second surface [Figures 2A and 9].
Re claim 7:
TSIRELINE taches the antenna according to claim 6, wherein the relay portion connecting the power supply point and the one or the loop portions closest thereto extends along a width direction of the substrate crossing the longitudinal direction [Figure 9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSIRELINE, WO 2011/060300 in view of TSIRELINE et al, US 2017/0217209 (hereinafter TSIRELINE 2017).
Re claim 14:
TSIRELINE teaches the wireless tag issuing device according to claim 13, but does not tach a sensor configured to detect a position of the label, wherein the processor is configured to control the transmission of the radio wave based on an output from the sensor.
TSIRELINE 2017 teaches a wireless tag issuing device comprising a sensor for detecting a position of the label, wherein the processor is configured to control the transmission of the radio wave based on an output from the sensor [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of TSIRELINE 2017 in the device of TSIRELINE for the purpose of modifying an impendence ratio such that a desirable electromagnetic field pattern is generated [0088].

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HILBERT, US 2021/02869060 (RFID printer-encoded having a multi-mode active antenna)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876